Citation Nr: 0738843	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the veteran's service- 
connected left knee disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to a higher initial rating, in excess of 10 
percent, for a left knee disability, status post anterior 
cruciate ligament and medial meniscus repair.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
December 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO granted service 
connection for the veteran's left knee disability and 
assigned a 10 percent rating, effective December 16, 2003.  
The RO also denied service connection for the veteran's 
claimed left hand, right hand, neck, low back, right knee and 
right ankle claims.

In correspondence received in September 2004, the veteran 
expressed disagreement with the initial noncompensable rating 
assigned for his service- connected his left knee disability.  
With respect to this claim, the RO increased the initially 
assigned rating to 10 percent by rating decision of November 
2004.  In AB v. Brown, 6 Vet. App. 35 (1993) the court held 
that, on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded.

Regarding the veteran's service- connected left ankle chip 
fracture residuals, the veteran's representative discusses 
this issue in the October 2007 informal hearing presentation.  
However, the Board notes that the veteran had already 
indicated his satisfaction with the assigned 10 percent 
rating, in correspondence received January 2005.  So this 
claim is deemed withdrawn.  38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  The veteran has no current left hand disability.

2.  The veteran has no current right hand disability.

3.  The veteran has no current neck disability.

4.  The veteran has no current low back disability.

5.  The veteran has no current right knee disability.

6.  The veteran has no current right ankle disability.

7.  The veteran's left knee disability, status post anterior 
cruciate ligament and medial meniscus repair, is manifested 
by complaints of pain, without evidence of arthritis, 
instability, subluxation, dislocated cartilage or limitation 
of motion.


CONCLUSIONS OF LAW

1.  The veteran has no current left hand disability incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The veteran has no current right hand disability incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  The veteran has no current neck disability incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  The veteran has no current low back disability incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.  The veteran has no current right knee disability incurred 
in or aggravated by active duty, or proximately due to or the 
result of a service- connected disability.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).

6.  The veteran has no current right ankle disability 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

7.  The criteria for a higher initial rating, in excess of 10 
percent, are not met for the veteran's left knee disability, 
status post anterior cruciate ligament and medial meniscus 
repair.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in November 
2003 letter, mailed prior to its initial adjudication of 
these claims.  Then, in June 2005, the RO sent a second VCAA 
letter to the veteran that notified him of the need for him 
to furnish any evidence in his possession.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims in December 2005.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of these claims would have been different had fully 
compliant VCAA notice been provided before the initial 
adjudication of the claims.

Also, in May 2006, the veteran was notified of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought and, likewise, the requirements for 
establishing an effective date for the veteran's left knee 
increased rating claim.  While this notice was sent only 
recently, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's hand, neck, low back, right 
knee, and right ankle disabilities.  In addition, as will be 
explained further below, a higher rating will not be assigned 
for the veteran's service- connected left knee disability.  
Consequently, no disability rating or effective dates will be 
assigned, so the failure to provide timely notice with 
respect to those elements of these claims was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In 
correspondence received in January 2005, the veteran 
challenged the adequacy of the VA examinations provided by 
QTC Medical Services (QTC) in November 2003 and November 
2005.  These sentiments were echoed in the veteran's 
representatives October 2007 informal hearing presentation; 
wherein he added that an etiological determination is needed 
for the veteran's claimed disabilities.  However, regarding 
the veteran's service connection claims, the Board finds that 
the evidence pertaining to these service connection claims 
does not show the veteran has current claimed disabilities at 
issue.  So a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
As post-service medical records include no competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Also in his October 2007 informal hearing presentation, the 
veteran's representative indicated that a line of duty 
determination regarding the veteran's February 1999 motor 
vehicle accident should be obtained.  As alluded to, these 
service connection claims are being denied based on a 
determination that the veteran does not suffer from a current 
disability due to service.  So this is determination is made 
irrespective of whether or not the veteran's in- service 
motor vehicle accident was within the line of duty.  Apart 
from this, neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394.  
Accordingly, the Board will address the merits of the claims.

Service Connection for Left Hand, Right Hand, Neck, Low Back, 
Right Knee, and Right Ankle Disabilities.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a) (2007).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2007).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he has right and left hand 
disabilities, a neck disability, a low back disability, a 
right ankle disability and a right knee disability, which are 
related to his military service.  In his October 2007 
informal hearing presentation, the veteran's representative 
states that the veteran's claimed low back and neck 
disabilities relate to a February 1999 motor vehicle 
accident.  Further, in correspondence received in January 
2005, the veteran states that he favors his service- 
connected left knee disability, causing additional strain on 
his right knee.  However, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Turning to the medical evidence of record, service treatment 
records show that the veteran lacerated his left middle 
finger in November 1993.  This accident required 5 sutures, 
but there is no evidence of a hand injury coincident with 
this problem.  The veteran was also treated for a cervical 
strain in February and June 1999.  Regarding the veteran's 
back, service treatment records are negative.  With respect 
to the veteran's right lower extremity, there is a record of 
a right ankle sprain in March 2002.  However, no further 
documentation was indicated for the veteran's right ankle.  
Service treatment records are otherwise silent regarding his 
right knee.  There is no medical evidence indicating that the 
veteran's right knee disability is proximately due to or the 
result any of his service- connected disabilities, including 
his left knee disability.

Competent medical evidence regarding all of these claimed 
disabilities is fairly straightforward.  The November 2003 VA 
QTC examination renders a negative diagnosis for all claimed 
conditions.  After considering the veteran's pertinent 
history and subjective complaints of pain, the examiner found 
no pathology evident to render a diagnosis for the veteran's 
right knee, right ankle, low back, neck, or hands.  A 
subsequent November 2005 QTC examination indicated no 
abnormalities pertinent to the veteran's knees or lower 
extremities, to include posture, gait and weight bearing 
patterns.  So there is no competent medical evidence of 
current manifestations for any of these claimed disabilities.

After reviewing all evidence of record, the Board is 
cognizant of the veteran's complaints of pain relating to 
pertinent anatomical regions.  However, pain alone is not a 
disability for VA rating purposes.  Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim and service 
connection for all of these claims is not in order.



Initial Rating Higher than 10 Percent for a Left Knee 
Disability

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In it's November 2004 decision, the RO assigned the current 
10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299- 5260 (A hyphenated Diagnostic Code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.)  This determination was reached by 
analogy to other pertinent codes, based on a determination 
that no evaluation criteria exactly matched the veteran's 
disability.  See 38 C.F.R. § 4.20.  Basically, the RO 
determined that his knee disability was analogous to a 
limitation of flexion to 45 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

The veteran contends that his service- connected left knee 
disability is more severe than contemplated by his current 
rating.

In this case, the veteran underwent a VA contract examination 
with QTC just prior to his discharge from service, in 
November 2003.  The examiner noted a history to include an 
anterior cruciate ligament tear and an injury to the medial 
meniscus incurred during a football game in 1996, with 
surgery to repair the knee in December 1999.  The veteran 
reported current symptoms of daily knee pain, with varying 
intensity.  He said it pops and grinds with movement, 
although it was generally stable.  He reported cutting back 
significantly on exercises such as running, in favor of 
bicycling.  The veteran also reported stiffness with 
inactivity, but denied locking.

Upon physical examination, the veteran's lower extremities 
were normal, as was his gait and stance, to include heel- toe 
walking, repetitive squatting and alternate leg hopping.

Regarding the left knee, the veteran displayed normal range 
of motion, with negative drawer and McMurray's tests.  No 
undue varus or valgus laxity of the left knee was noted.  The 
veteran's range of motion was described as ranging from 0 to 
140 degrees of flexion and 0 degrees of extension.  The 
examiner added that range of motion was not limited by pain, 
weakness fatigue, lack of endurance or incoordination.  
Radiology studies included an x-ray report of the left knee 
showing post surgical changes with a tibial plateau bone 
tunnel in the proximal epiphysis of the left tibia, placement 
of a metallic screw in the proximal left tibial epiphysis, 
and a small plate on the anterior aspect of the distal 
metaphysic of the left femur.  In summation, the veteran was 
diagnosed as being status post repair for the anterior 
cruciate ligament and medial meniscus trauma without residual 
evident on examination.

The findings from this examination do not yield evidence that 
nearly approximates the criteria for which a 20 percent 
rating could be assigned under any applicable Diagnostic 
Codes.  There is no arthritis, from which a rating under 
38 C.F.R. § 4.71a Diagnostic Code 5003 can be derived.  
Ligament testing revealed no subluxation or lateral 
instability, so the criteria are not met for a rating under 
38 C.F.R. § 4.71a Diagnostic Code 5257.  The veteran has no 
dislocated cartilage or pain and effusion associated with 
such a condition, and the veteran indicated he has no locking 
of his knee, so the criteria are not met for a 20 percent 
rating under 38 C.F.R. § 4.71a Diagnostic Code 5258.

While the meniscal repair and the placement of hardware could 
be considered analogous to a symptomatic removal of semilunar 
cartilage, such a finding would yield a rating not higher 
than the maximum 10 percent available under 38 C.F.R. § 4.71a 
Diagnostic Code 5259.  However, the veteran already receives 
a 10 percent rating for these same symptoms and pyramiding of 
the same disability under different diagnoses is to be 
avoided under 38 C.F.R. § 4.14.  Cf. Esteban, 6 Vet. App. at 
262 (1994) (where the Court found that the critical element 
for assigning separate ratings was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions).

Finally, upon range of motion testing the veteran was able to 
extend his leg fully, and any limitation of extension cannot 
be characterized as being limited to less than 45 degrees.  
The examiner also addressed the criteria addressed in DeLuca, 
supra.  In this regard, the veteran stated he did not run for 
exercise anymore.  However, the examiner found no additional 
functional limitation on veteran's ability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  As a result, a 
20 percent rating under 38 C.F.R. § 4.71a Diagnostic Codes 
5260 & 5261 is not in order at the time of this examination.

At the veteran's second VA contract examination with QTC, in 
November 2005, he complained of discomfort, pain, and 
occasional instability.  He said these symptoms were 
constant, but he denied incapacitation.  He treated with 
Motrin, and reported functional impairment to include 
occasional pain, swelling, and instability.  He denied 
missing any work due to this condition.

Upon physical examination, the findings were essentially 
unchanged from the previous examination.  The veteran's 
posture and gait were normal and he did not require assistive 
devices for ambulation.  His knee joints appeared normal, 
bilaterally.  No subluxation, locking, pain effusion, or 
crepitus was observed in either knee, and the knee joints 
were not in a fixed position or ankylosed.  Knee range of 
motion was considered normal, with 0 to 140 degrees of 
flexion and extension to 0 degrees.  The veteran's drawer and 
McMurray testing showed no signs of ligament instability.  
Concurrent x-ray findings noted the veteran's status post 
anterior cruciate ligament repair, but concluded with an 
otherwise normal left knee study.  Considering the same 
criteria addressed with respect to the November 2003 
examination under 38 C.F.R. § 4.71a Diagnostic Codes 5003 & 
5257- 5261, there is no basis for assigning a higher rating.  
The criteria for a 20 percent rating are not nearly 
approximated.

So, essentially, there has been no time during the pendency 
of this appeal wherein the criteria were met for a 20 percent 
rating, or higher, for the veteran's left knee disability.  
An assignment of a higher rating is not in order.


ORDER

Service connection for a left hand disability is denied.

Service connection for a right hand disability is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.

A higher initial rating, in excess of 10 percent, for the 
veteran's left knee disability, status post anterior cruciate 
ligament and medial meniscus repair, is denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


